Sykes, P. J.,
delivered the opinion of the court.
The appellee instituted proceedings in the chancery court to probate in solemn form the alleged last will and testament of Jesse D. Sullivan, deceased. The bill in substance alleges and the facts are that the appellee ivas the aunt of the deceased; that she aided and assisted him during his childhood; that he spent a great deal of his time with her, and was very fond of her; that during the late war he was in the army, and while stationed at Alexandria, La., wrote the following letters:
*106“Alexandria, La., 1/22/18.
“Mr. E. B. Jones, Weathersby, Miss. — Dearest Uncle: I will answer your letter I just received yesterday. Sure was glad to hear from you all. Say how is your crop and every little thing in Mississippi. Say Uncle, how would you like for me to get a furlough and come to see you all. I think I will get a furlough soon but cant say just when. I intended to send you all something for Christmas but I have been sick and had mumps too until I couldn’t go to Alexandria to get any for Christmas for you all. There is quite a difference in me now and there was the last time you saw me I weigh one hundred and eighty-five pounds, and I am five feet ten inches tall.
“I will remain your nephew as ever,
■“Sgt. J. D. Sullivan,
“Co. K. 153 Inf. Alexandria, La.”
“Camp Beauregard, La., March 1, 1918.
“Miss Delia Jones, Weathersby, Miss. — Dearest Cousin: Here I go writing to you but I have nothing else to do so I thought I would drop you a few lines to let you all hear from me. Say Delia tell Aunt Anna to go to Weathersby and call for Anna L. Jones’ mail as I had a five thousand dollar live insurance made to her. Well dear I guess I had better close and write more next time but I just cant understand why I dont hear from some of you all.
“I am your little soldier cousin as ever,
“Sgt. J. D. Sullivan,
“Co. K. 153 Inf. Camp Beauregard,
Alexandria, La.”
. “Alexandria, La., 3/4/1918.
“Mrs. M. L. Jones, Dearest Aunt: I just cant understand why I cant hear from you. I had a five thousand dollar life insurance made to you and I haven’t heard from you I wish you would only answer my letters but you haven’t never sent me my box of eats. Perhaps the reason you have not got it was sent to Mrs. Anner L. Jones, Weathers-by, and did not have any B. F. D. on it at all. If you have not got it I wish you would call at the office and get it as it means five thousand dollars to you or me and be sure *107and see about it. Well Aunt I have-been so busy all day I dont feel like writing so I will close and be your little nephew as ever.
“Sgt. J. D. Sullivan,
“Co. K. 153 Inf. Alexandria, La.”
E. D. Jones, to whom the first letter was written, is the husband, and Miss Delia Jones the daughter, of appellee. It seems that the only estate left by Sullivan, who by the way was either killed- or died while in the army, was the proceeds of this government life insurance policy for five thousand dollars. This policy was made payable to the deceased. The deceased died leaving a brother, the appellant in this case. The chancellor upon these facts held that these letters, especially the letter to this appellee, ivas testamentary in character, and constituted the last will and testament of deceased, whereby he bequeathed to this appellee the proceeds of the five thousand dollar life insurance policy. In this letter it will be noted that this young man was' anxious for his aunt to receive his life insurance policy, which he had instructed be sent her. The chancellor evidently thought that this expression in the letter was dispositive in its nature, namely:
“If you have not got it I wish you would call at the office and get it as it means five thousand dollars to you or me and be sure and see about it.”
In the case of Sartor v. Sartor, 39 Miss., 760, the court, in deciding whether or not a writing constituted a will or a deed, stated that:
“Its true character . . . must be-determined by the nature of its provisions, Avhich it is true may sometimes be characterized by the attendant and concurrent circumstances of its execution.”
In Young v. Wark, 76 Miss. 829, 25 So. 660, there was an attempt to probate as the last will and testament of one Saddler a paper found ,in the room undated, and Avholly written in his handwriting, and reading as follows : 1
“Want Sarah relatives have all property.
'■ “S. A. M. Sadler.”
*108This court held that this paper was neither in form nor substance a will, and in the absence of any evidence.to show that it was intended as a will, it was not one. In the cases of Buffington v. Thomas, 84 Miss. 157, 56 So. 1039, 105 Am. St. Rep. 423, and Prather v. Prather, 97 Miss. 311, 52 So. 449, this court held that' letters testamentary in character, and wholly written and signed by the testator, constituted valid holographic wills.
Under these decisions it is well settled that a letter, wholly written and signed by a deceased, where it is his intention to do so, and which does dispose of his property, may constitute a valid holographic will, that the intention of the writer to dispose of his property after his death is the determining question, and that parol testimony is also admissible to show whether or not this letter was intended by him as a will.
A careful consideration of these letters leads us to the conclusion that the writer of them was in no wise attempting to dispose of the proceeds of this policy after his death; that he w;as merely concerned with knowing whether or not his aunt had received the policy, since he had directed that it be sent to her. It may have been that he thought she was his heir, and would therefore inherit his estate in case anything should happen to him. The fact that he was a soldier and might have to give his life for his country in no wise shows that he was attempting to dispose of the proceeds of this policy in the letter. In the language of the opinion of the court in the case of Young v. Wark, supra: This letter “does not, purport on its face to be a declaration of what he intends shall be the disposition of his property after his death. There is not a word in the instrument of a dispositive character, nor was any collateral evidence given of the intention of the writer in respect to the instrument.”
The decree of the court is reversed, and a decree will be entered here dismissing the petition.

Reversed and decree here.